                Case 2:20-cv-00737-RAJ Document 10 Filed 07/20/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9   AMY CHRISTINE SMART,                            Civil No. 2:20-CV-00737-RAJ
10
              Plaintiff,
11
              vs.                                     PROPOSED ORDER
12
     COMMISSIONER OF SOCIAL
13   SECURITY,

14            Defendant.
15
              Based on Defendant’s Motion, it is hereby ORDERED that the Answer Due Date
16   shall be amended as follows:
17            Defendant shall have up to and including August 17, 2020, to file an Answer to
18   Plaintiff’s Complaint, including the certified administrative record. If the Commissioner

19
     is unable to file the certified administrative record by that date, the Commissioner shall
     file another motion.
20
              DATED this 20th day of July, 2020.
21

22
                                                       A
                                                       The Honorable Richard A. Jones
23
                                                       United States District Judge
24

     Page 1         ORDER - [2:20-CV-00737-RAJ]
